                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

KATHY OLIVAS,

                    Plaintiff,

v.                                                          No. CV 20-936 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                     ORDER GRANTING IN PART UNOPPOSED
                    MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Kathy Olivas’s Unopposed First

Motion for an Extension of Time to File Plaintiff’s Motion to Reverse and/or Remand (the

“Motion”), (Doc. 22), filed June 1, 2021. The Court, having reviewed the Motion and

noting it is unopposed, finds the Motion is well-taken and shall be GRANTED IN PART.

      IT IS THEREFORE ORDERED that Plaintiff is granted through June 18, 2021, to

serve her Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through August 17, 2021,

to serve his Response, and Plaintiff through August 31, 2021, to serve her Reply. No

further extensions will be granted.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
